Review under order of certiorari of the proceedings of the city council of Saratoga Springs amending and changing the general zoning ordinance by transferring one parcel of real estate from zone C to zone D. The operation of gasoline sales stations was forbidden in zone C, but permitted in zone D. Section 83 of the General City Law empowered the council to make the change if reasonable grounds therefor were shown. Action of the city council unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.